Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-14, 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140361497 A1 to PORTA.
(Note independent claims are addressed first and like claims grouped together)
Porta discloses:
1. A method for energizing a seal, the method comprising: 
providing a sealing apparatus 200 comprising: 
a sealing element 202, and 
a swellable material 204; 
contacting the swellable material with a swell-inducing fluid, wherein the contacting swells the swellable material; 
applying pressure to the sealing element with the swollen swellable material; and 
forming a seal with the sealing element (See [0018-0022, [0049-0050]).
9. A sealing apparatus 200 comprising: 
a sealing element 202, and 
a swellable material 204; 
wherein the swellable material is configured to apply pressure to the sealing element after the swellable material has swollen; wherein the sealing element is configured to seal after pressure has been applied by the swollen material.( See  [0018-0022, [0049-0050])
17. A system for energizing a seal, the system comprising: 
a sealing apparatus 200 comprising: 
a sealing element 202, and 
a swellable material 204; 
wherein the swellable material is configured to apply pressure to the sealing element after the swellable material has swollen; wherein the sealing element is configured to seal after pressure has been applied by the swollen material; ( See  [0018-0022, [0049-0050]).
a tubular 124 adjacent to the sealing apparatus. (See at least [0020, and figure 1a)

2. The method of claim 1, wherein the sealing element comprises a sealing material selected from the group consisting of a thermoplastic material, a metal material, or a composite thereof. [0030]
10. The sealing apparatus of claim 9, wherein the sealing element comprises a sealing material selected from the group consisting of a thermoplastic material, a metal material, or a composite thereof. [0030]
18. The system of claim 17, wherein the sealing element comprises a sealing material selected from the group consisting of a thermoplastic material, a metal material, or a composite thereof. [0030]

3. The method of claim 1, wherein the swell-inducing fluid is an aqueous fluid. [0018]
11. The sealing apparatus of claim 9, wherein the swellable material is configured to swell after contact with an aqueous fluid. [0018]

4. The method of claim 1, wherein the swell-inducing fluid is an oleaginous fluid. [0018]
12. The sealing apparatus of claim 9, wherein the swellable material is configured to swell after contact with an oleaginous fluid. [0018]

5. The method of claim 1, wherein the sealing element is a sealing element selected from the group consisting of an o-ring, v-seal, u-seal, u-cup, lip seal, chevron seal, washer, gasket, rod seal, slip, wedge, sleeve, and any combination thereof.[0021]
13. The sealing apparatus of claim 9, wherein the sealing element is a sealing element selected from the group consisting of an o-ring, v-seal, u-seal, u-cup, lip seal, chevron seal, washer, gasket, rod seal, slip, wedge, sleeve, and any combination thereof.[0021]
19. The system of claim 17, wherein the sealing element is a sealing element selected from the group consisting of an o-ring, v-seal, u-seal, u-cup, lip seal, chevron seal, washer, gasket, rod seal, slip, wedge, sleeve, and any combination thereof.[0021]

6. The method of claim 1, wherein the sealing apparatus is a packer, a seal stack, or a double-male adapter. (100, [0019])
14. The sealing apparatus of claim 9, wherein the sealing apparatus is a packer, a seal stack, or a double-male adapter. (100, [0019])
20. The system of claim 17, wherein the sealing apparatus is a packer, a seal stack, or a double-male adapter. (100, [0019])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porta.
	Porta discloses “the seal ring is generally "V" shaped. Alternatively, the sealing ring may include other symmetric profiles such as those seen in "U" seals, crown seals, etc. or asymmetric profiles such as "K" profiles, etc.” [0021], however does not explicitly detail “wherein the sealing element comprises an oscillating pattern.”
	A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	It would have been an obvious matter of design choice to have the sealing element comprises an oscillating pattern since applicant has not disclosed that an oscillating pattern solves any stated problem or is for any particular purpose and it appears that the invention would equally well with other symmetric profiles.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porta in view of US 20190249509 A1 to Jakkula.
Porta discloses the claimed inventions except wherein the swellable material comprises a barrier coating.
Jakkula teaches a coating 206 on a swellable seal element 204. [0028].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method and systems of Porta, to include a barrier coating on his swellable element, in view of Jakkula, so as to control a swell rate of the sealing element [0028].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130056227 A1 discloses a swell based packer with an outer shell.
US 20160138359 A1 discloses a swell based packer with an outer sealing member.
US 20170191343 A1 discloses a swell based packer with a second swell member as a seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674